                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ERNEST NOTT, et al.,                         Case No. 19-cv-02293-MMC
                                  8                   Plaintiffs,
                                                                                      ORDER GRANTING MOTION FOR
                                  9             v.                                    REMAND
                                  10     CUMMINS, INC., et al.,                       Re: Dkt. No. 13
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         Defendant Johnson & Johnson, the only party having filed opposition to plaintiffs’

                                  14   Motion for Remand, now having withdrawn its opposition, plaintiffs’ motion is hereby

                                  15   GRANTED and the above-titled action is hereby REMANDED to the Superior Court of

                                  16   California, in and for the County of Sonoma.

                                  17         IT IS SO ORDERED.

                                  18
                                  19   Dated: July 29, 2019
                                                                                             MAXINE M. CHESNEY
                                  20                                                         United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
